Mr. Justice O’Connor delivered the opinion of the court. 7. Quieting title, § 75*—when order impounding rents with cleric not injurious to defendant. On a bill to remove clouds, where the bill avers that complainants are owners in fee simple of the property; that they are in possession and entitled to the rents derived from the same, and on the record such allegations are admitted to be true, no injury is done defendants by an order impounding the rents with the clerk of the court until the final disposition of the cause, especially where no objection was made to the impounding of the rents.